1
2
3
4                                                                         JS-6
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
      UNITED STATES OF AMERICA,                   Case No.: CV 18-1556-DMG (JPRx)
12
                      Plaintiff,                  CONSENT JUDGMENT
13
                              v.                  OF FORFEITURE [29]
14
15    $202,224.00 IN FUNDS FROM
      ESCROW ACCOUNT AT FIRST
16    PRIORITY ESCROW, INC.,

17                   Defendant.
18
19         This action was filed on February 26, 2018. Notice was given and published in
20   accordance with law. Claimant Mary Hogan (“Claimant”) filed a verified claim on
21   April 8, 2018. No other claims were filed, and the time for filing claims has expired.
22         Plaintiff and Claimant have reached an agreement that is dispositive of the
23   entire action and have made a stipulated request for entry of this judgment.
24         The Court has reviewed the stipulation and request and, good cause appearing
25   therefor, IT IS ORDERED, ADJUDGED AND DECREED THAT:
26         1.     This Court has jurisdiction over the parties and subject matter of this
27   action.
28
1           2.     Notice of this action has been given in accordance with law. All
2    potential claimants to the defendant funds other than Mary Hogan are deemed to have
3    admitted the allegations of the Complaint. The allegations set forth in the Complaint
4    are sufficient to establish a basis for forfeiture.
5           3.     The United States of America shall have judgment as to $63,500.00 of
6    the defendant funds, plus any interest earned on that amount, and no other person or
7    entity shall have any right, title, or interest therein. The government shall dispose of
8    the funds in accordance with law.
9           4.     $138,724.00 of the defendant funds, plus any interest earned on said
10   amount, shall be returned to Claimant no later than sixty days from the entry of this
11   judgment or Claimant’s provision to the government of the bank information and
12   personal identifiers described below, whichever is later.
13          5.     If the United States elects to make the payment by check, the check shall
14   be payable to the “Thomas P. Sleisenger client trust account”, and mailed to Claimant
15   in care of her attorney, Thomas P. Sleisenger, 1901 Avenue of the Stars, Suite 200,
16   Los Angeles, CA 90067-6015. If the United States elects to make the payment by
17   wire transfer, the funds shall be wire transferred to the Thomas P. Sleisenger client
18   trust account. Claimant shall provide the necessary bank account information for the
19   trust account and her personal identifiers upon request from the United States.
20          6.     The Court finds that there was reasonable cause for the seizure of the
21   defendant funds and institution of these proceedings. This judgment shall be
22   construed as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
23          7.     Each of the parties shall bear its own fees and costs incurred in
24   connection with this action.
25          IT IS SO ORDERED.
26   DATED: August 14, 2019                    ________________________________
27                                             DOLLY M. GEE
                                               UNITED STATES DISTRICT JUDGE
28

                                                                                       Page 2 of 2
